Citation Nr: 1500547	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-10 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lower back disability.

2.  Entitlement to service connection for right wrist disability.


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1979; from April 2000 to November 2000, to include service in Bosnia; from December 2004 to February 2006, to include service in Kosovo; and from March 2008 to April 2009, to include service in Afghanistan.  The Veteran also served as a member of the Mississippi National Guard from December 1980 until his retirement in July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Jackson, Mississippi, regional office (RO) of the Department of Veterans Affairs (VA).

The Veteran initially filed a claim of entitlement to service connection for a lower back disability in March 1998.  The RO initially denied the claim for service connection for a lower back disability in November 1998, citing a lack of evidence of a chronic lower back problem during active service.  The Veteran failed to file a notice of disagreement or additional evidence within one year of notification of the November 1998 rating decision.

The Veteran requested to reopen his claim of service connection for a lower back disability in May 2009.  The RO denied the Veteran's request to reopen his lower back claim in April 2010, citing a lack of new and material evidence.  However, the Board finds the record now includes relevant official service department records that existed and had not been associated with the claims when VA first decided the claim.  38 C.F.R. § 3.156(c) (2014).  More specifically, the record includes a line of duty determination with a statement from the Veteran regarding an in-service lower back injury in May 1988 that was not associated with the claims file at the time of the November 1998 rating decision.  Even though these service department records were created in 1988, they were not associated with the claims file until they were obtained through the Defense Personnel Records Information Retrieval System in July 2009.  The Board, therefore, reviews the Veteran's initial claim of entitlement to service connection for a lower back disability de novo.  Id.  

The Veteran also claimed entitlement to service connection for several other disabilities, including a right wrist disability, in his May 2008 application for compensation.  However, the Veteran's October 2010 notice of disagreement indicates he only sought appellate review of the lower back and right wrist disability claims.  The Veteran subsequently filed claims for entitlement to service connection for an adjustment disorder and sleep apnea.  The Veteran has not appealed the RO's decision with respect to these claims.  

The Board finds the Veteran is entitled to service connection for a right wrist disability as discussed below.  The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's pre-existing right scapholunate ligament tear was aggravated beyond the natural progression of the disability during active service.


CONCLUSION OF LAW

The criteria for service connection for a right wrist disability have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disability resulting from disease or injury in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. § 101(24).

The Veteran claims both that he initially injured his right wrist during ACDUTRA and that he aggravated the injury during a period of active service from March 2008 to April 2009 in Afghanistan.
As a preliminary matter, the Boards finds a preponderance of evidence weighs against a finding that the Veteran initially injured his right wrist during ACDUTRA.  The Veteran told his private physician in March 2007 that he injured his right wrist playing tennis in approximately June 2006.  In a June 2013 statement, the Veteran indicated he injured his right wrist during ACDUTRA in March 2007.  There are no service treatment records or a line of duty determination linking the Veteran's right wrist injury to service.  In contrast, the Veteran's other in-service injuries are well documented through service treatment records and line of duty determinations.  The Veteran did not claim he injured his right wrist during ACDUTRA until after the RO initially denied his claim.  In light of the Veteran's inconsistent statements regarding the date of the injury and the lack of service treatment records, the Board finds it is not as likely as not that the Veteran injured his right wrist during ACDUTRA.

In light of this finding, the Board must determine whether the Veteran's right wrist disability existed prior to and was aggravated during his period of active service from March 2008 to April 2009.  A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In this case, the record does not include evidence of an examination at the time the Veteran entered active service in March 2008.  Therefore, the presumption of soundness does not apply.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The evidence establishes the Veteran's right wrist disability existed prior to his entry into service in March 2008.  A March 2007 private medical record and a February 2008 VA treatment record include a diagnosis of a right scapholunate ligament tear before the Veteran entered active service in March 2008.  Furthermore, the Veteran does not dispute his right wrist was injured before he entered active service.  Accordingly, the Board deems the Veteran's right scapholunate ligament tear a preexisting injury.

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  For an injury to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Board finds the Veteran's right scapholunate ligament tear was aggravated beyond the normal progression of the disability during a period of active service.  A March 2012 VA examiner noted it is as likely as not that the Veteran's right scapholunate ligament tear would permanently worsen beyond normal progression due to any moderate heavy lifting.  The Board finds it reasonable to assume that the Veteran engaged in moderate heavy lifting during his deployment to Afghanistan.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011).  A line of duty determination also includes a medical opinion that the Veteran aggravated his right wrist injury while deployed.  Furthermore, the Veteran underwent surgery in February 2010 to repair the right scapholunate ligament tear shortly after returning from Afghanistan.  The Veteran has suffered numerous complications since the surgery and underwent a second scapholunate fusion surgery in February 2011.  

The Board acknowledges a May 2012 VA examiner stated he was unable to provide an opinion as to the severity of the aggravation due to a lack of a baseline measurement of the right scapholunate ligament tear.  However, a baseline determination is not necessary for direct service connection due to aggravation.  Compare 38 C.F.R. § 3.306 with 38 C.F.R. § 3.310.  The pertinent medical and lay evidence of record establishes the Veteran's right scapholunate ligament tear was aggravated during active service.  There is no specific finding the increase in disability is due to the natural progress of the injury.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Therefore, entitlement to service connection for a right wrist disability has been established.



ORDER

Entitlement to service connection for a right wrist disability is granted. 


REMAND

The Veteran is seeking service connection for a lower back disability.  He claims he aggravated a pre-existing lower back injury during a deployment to Afghanistan from March 2008 to April 2009.  The record also includes evidence that the Veteran suffered an injury to the L4 through L5 region of his lumbar spine on ACDUTRA in May 1988 at Camp Shelby, Mississippi, and had a laminectomy for a herniated disc in the same location in 1991, as well as evidence of aggravation to this injury during a deployment to Bosnia from April 2000 to November 2000.  

The Veteran previously filed a claim of entitlement to service connection for a lower back injury in March 1998.  As noted earlier, the Board finds the record includes relevant official service department records that existed and had not been associated with the claims file when the claim was denied in November 1998.  The Board, therefore, proceeds with de novo review of the claim.

VA has provided the Veteran four medical examinations regarding his lower back disability during the pendency of his claim.  An October 1998 VA examination included a diagnosis of degenerative disc disease, but did not include an opinion regarding service connection.  VA examinations in June and July 2009 also failed to address service connection and simply indicated the Veteran's lower back injury did not prevent him from engaging in his normal employment.  A February 2012 VA examiner was asked to give an opinion regarding aggravation to a pre-existing lower back injury.  The examiner provided an opinion that addressed causation, but he failed to address aggravation as directed.

Once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  A medical opinion is adequate if it (1) is based on a correct factual premise, (2) is based on the pertinent medical history and examinations, (3) is not plagued by ambiguity or inconsistency, and (4) provides sufficient detail to fully inform the Board on its medical question.  Monzingo v. Shinseki, 26 Vet. App. 97, 109 (2012).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

In light of the above, further development is required in order to obtain an adequate medical opinion addressing the etiology or possible aggravation of the Veteran's lower back disability.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in obtaining private medical records related to his laminectomy for a herniated disc in 1991 and records related to his claim for worker's compensation from approximately 1995 to 1996.

2.  Obtain a VA medical opinion regarding the nature and etiology of the Veteran's currently diagnosed lower back disability and the likelihood (very likely, as likely as not, or unlikely) that the disability is connected to the lower back injury the Veteran sustained in service in May 1988, commenting on the documented history of lower back problems since at least 1991.  The Veteran must be scheduled for an additional examination if deemed necessary to provide the requested opinion.

If the examiner determines the Veteran's lower back disability is not etiologically related to the May 1988 in-service injury, he or she must provide an opinion as to whether it is as likely as not that the Veteran aggravated his lower back disability during deployments to Bosnia from April 2000 to November 2000 and Afghanistan from March 2008 to April 2009, specifically commenting on the service treatment record from November 2000 that indicates the Veteran injured his back during active service in Bosnia and the April 2009 medical determination of aggravation included in the October 2010 line of duty determination from Afghanistan.

The examiner must consider the phrase "as likely as not" does not mean merely "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating an opinion.  

The entire claims file and a copy of this REMAND must be made available to the examiner rendering the requested opinion.  The examiner must review the claims file and pertinent evidence in Virtual VA before rendering an opinion. 

The examiner must provide explanatory rationale for the opinion, citing to specific evidence supporting it.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner must clearly and specifically note this in the report, and explain why this is so.  If the examiner concludes that there is insufficient information to provide an etiological opinion, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted.  

4.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented to avoid further delay.  

5.  Readjudicate the claim.  If the benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case (SSOC) and give him time to respond before returning the file to the Board for further consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


